DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 07/12/2022, are acknowledged. 

Response to Arguments
Applicant’s remarks regarding objections to the specification has been fully considered, and are persuasive, therefore, examiner withdraws their objection to the specification in view of the amendments. 
Applicant’s remarks regarding claim objections have been fully considered, and are persuasive, therefore examiner withdraws their objection to the claims in view of the amendments.
Applicant’s remarks regarding claim rejections under 35 USC 112(b), have been fully considered, and are persuasive, therefore, examiner withdraws their rejection of the claims under 35 USC 112(b) in view of the amendments.
Applicant’s remarks regarding claim rejections under 35 USC 102 and 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 8-9, that the primary reference of Revie fails to disclose a patient-specific instrument (PSI) having the characteristics of an instrument inserted into an affected part, used to register an absolute position of the affected part, and/or to set an axis of another surgical instrument.
However, Revie teaches an instrument inserted into an affected part (Para [0207], “The surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24.”), register an absolute position of the affected part (Abstract, “The method comprises determining the position of at least a first marker being wirelessly tracked by a wireless magnetic tracking system, registering the position of the body part of the subject with an image of the body part of the subject”), and set an axis of another surgical instrument (Para [0355], “At step 796, the position of the stem component 542 is planned… The position of the stem 542 is planned with respect to the axis of the femoral neck and the stem axis obtained from the femoral image data…the axis of the femoral shaft 799 is defined in the image of the patient's femur 801 and the long axis of the stem, the stem neck axis and the centre of the head to be fitted to the stem are all defined”).
Therefore, examiner maintains their rejections of the claims under 35 USC 102 and 103, wherein Revie is shown to teach the limitations cited above.

Claim Objections
Claim 18 is/are objected to because of the following informalities:
Claim 18 recites “so as to determining”, this appears to be intended to read “so as to determine”.
Appropriate correction is required.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:

Claims 1-8,    
An electromagnetic wave generation unit
A processing unit
An induced electromotive force detection unit
An analog-to-digital conversion unit

Claims 1 and 6
An electromagnetic wave generation unit has not been found to sufficiently correspond with any structure. The specification merely restates electromagnetic wave generation unit and the function that it performs, without identifying the structures intended to be used to achieve the functions.
	Claims 1-4 and 6-8
	A processing unit has been broadly interpreted as any component capable of performing functions related to those of a CPU; this includes computers, controllers, processors as well as micro circuitry containing the arithmetic, logic, and control circuitry necessary to perform the functions of a digital computer's central processing unit.  Such a component is referenced in Para. [0042] of the PG-Publication. However, there is no detail disclosed which constitutes an algorithm for performing the claimed functions, as required by MPEP 2181(II)(B).
Claim 5
An induced electromotive force detection unit has been interpreted as any component capable of detecting an electric potential generated by a changing magnetic field, and includes a voltage sensor as noted in Para. [0032] of the PG-Publication.
An analog-to-digital conversion unit has been interpreted as any device or component capable of converting an analog signal to a digital one, i.e., capable of rectifying a signal; such a unit and processor is referenced in Paras. [33 and 042] of the PG-Publication.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 1-4 and 6-8, the claims recite the limitations of electromagnetic wave generation unit and processing unit, which each invoke a means-plus-function interpretation according to the analysis set forth above. There is no corresponding disclosed structure for either of these limitations in the specification. Additionally, the processing unit represents a computer-implemented means-plus-function limitation. For computer-implemented means-plus-function limitations, the corresponding structure must include computer hardware in conjunction with disclosure of the algorithms that accomplish the claimed functions. See MPEP 2181(II)(B). The disclosure simply restates the calculating functions (e.g. steps 330 and 340 of Fig. 4 and corresponding description on p. 9) without delineating the necessary steps/procedure for executing those functions and therefore is not sufficient. When reciting a computer implemented means-plus-function limitation, the disclosure must include an algorithm described in sufficient detail so that one of ordinary skill in the art can identify how the inventor(s) intend to accomplish the claimed functions (see MPEP 2161.01(I) and 2181(II)(B)). Since applicant has not disclosed sufficient structure corresponding to the electromagnetic wave generation unit and processing unit inclusive of the algorithm intended to be used to accomplish the associated functions, applicant has not complied with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-4 and 6-8, the claims recite the limitations of electromagnetic wave generation unit and processing unit, which invoke 35 U.S.C. 112(f) according to the analysis set forth above. However, there is no corresponding disclosed structure for either unit and it is therefore unclear what structure is used to perform the associated claimed functions, in that, they are not sufficiently related to any disclosed structures which perform the recited functions.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 20080269596 A1 to Revie, et al; hereinafter "Revie".

Regarding Claim 1, Revie discloses a surgical navigation system for registering coordinates of a patient- specific instrument (PSI), the surgical navigation system comprising: the PSI, wherein the PSI is configured to be inserted into a patient (Para [0207], “The surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24.”) to register a position of an affected body part of the patient part (Abstract, “The method comprises determining the position of at least a first marker being wirelessly tracked by a wireless magnetic tracking system, registering the position of the body part of the subject with an image of the body part of the subject”) and to be removed from the patient during surgery (Para [0275], “The user can then determine whether there are any further implantable markers to be removed at step 324, and if so, the further implantable markers can be removed using the same method, as indicated by line 326”; (Para [0285], “The bone markers can be removed in the operating room.”); an electromagnetic wave generation unit configured to generate an electromagnetic wave (field generating/radiator coils 32; driving antenna); an electromagnetic sensor installed in the PSI (implantable marker/position sensor 30 can be installed in implantable device, e.g., a bone screw), the electromagnetic sensor comprising a coil through which the electromagnetic wave passes (Para. [0214], The position sensors in implantable marker 30 and tool 28 typically comprise sensor coils, in which electrical currents are induced to flow in response to the magnetic fields produced by field generator coils 32); and a processing unit (processing circuitry 78; computer 36) configured to calculate a position and an orientation of the electromagnetic sensor based on magnetic flux interlinked with the coil (Para. [0217], sensor coils 72 used to measure magnetic flux within coil 72 due to signal generated by the field generator coils 32), and to calculate the position and the orientation of the PSI based on the position and the orientation of the electromagnetic sensor (Para. [0217], magnetic field flux is used to determine six location and orientation coordinates--X, Y, Z directions and pitch, yaw and roll orientations--of the sensor).

Regarding Claim 6, Revie discloses a surgical navigation system for registering coordinates of a patient-specific instrument (PSI), the surgical navigation system comprising: the PSI, wherein the PSI is configured to be inserted into a patient (Para [0207], “The surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24.”) to register a position of an affected body part of the patient part (Abstract, “The method comprises determining the position of at least a first marker being wirelessly tracked by a wireless magnetic tracking system, registering the position of the body part of the subject with an image of the body part of the subject”) and to be removed from the patient during surgery (Para [0275], “The user can then determine whether there are any further implantable markers to be removed at step 324, and if so, the further implantable markers can be removed using the same method, as indicated by line 326”; (Para [0285], “The bone markers can be removed in the operating room.”); an electromagnetic wave generation unit configured to generate an electromagnetic wave (field generating/radiator coils 32; driving antenna); a plurality of electromagnetic sensors installed in the PSI (Para. [0043], a plurality of markers, or position sensors, that may be attached to various PSI, e.g. a bone screw), each of the plurality of electromagnetic sensors comprising a coil through which the electromagnetic wave passes (Fig. 11A, Para. [0225]; Position sensor 70 comprise three sets of coils: sensor coils 72, processing coils 74, and communication coil 76), and coils being installed in different positions and orientations in different planes of the PSI (Fig. 11A); and a processing unit (processing circuitry 78; computer 36) configured to calculate a position and an orientation of each of the plurality of electromagnetic sensors (computer 36 calculates) based on magnetic flux interlinked with each of the coils (Para. [0217], sensor coils 72 used to measure magnetic flux within coil 72 due to signal generated by the field generator coils 32), and to calculate the position and the orientation of the PSI based on the position and the orientation of each of the plurality of electromagnetic sensors (Para. [0217], magnetic field flux is used to determine six location and orientation coordinates--X, Y, Z directions and pitch, yaw and roll orientations--of the sensor).

Regarding Claims 18,  Revie discloses a patient-specific instrument (PSI) for use during surgery on a patient involving an affected body part of the patient, the PSI comprising:
a body that includes a surface designed and configured to conformally engage the affected body part of the patient (Para [0221], “implantable marker 30 into a bone 50, such as the femur of patient 26”, See Fig. 10A-B, Wherein as shown in the figures the PSI (marker 30) is conformally engaged to an affected body part of a patient); and
a plurality of electromagnetic sensors  engaged with the body (Para. [0214], The position sensors in implantable marker 30 and tool 28 typically comprise sensor coils, in which electrical currents are induced to flow in response to the magnetic fields produced by field generator coils 32; (Para. [0217], magnetic field flux is used to determine six location and orientation coordinates--X, Y, Z directions and pitch, yaw and roll orientations--of the sensor), wherein the plurality of electromagnetic sensors are positioned on the body so that a processing unit can calculate position and orientation information for both the PSI and the affected body part when the body of the PSI is conformally engaged with the affected body part (Para [0207], “Both the tool and the screw contain miniature, wireless markers or position sensors”; (Para [0209], “Field generator coils 32 are driven by driver circuits 34 to generate electromagnetic fields at different, respective sets of frequencies…The sets of frequencies at which the coils radiate are set by a computer 36, which serves as the system controller for system 20”);
wherein the PSI is designed and configured to be engaged with the affected body part so as to determining a position and orientation of the affected body part prior to continuing the surgery with a surgical instrument (Para [0004], “a surgical sensor is described in U.S. Pat. No. 6,499,488 (Hunter et al.) in which a sensor, which sends signals to a surgical guidance system, is provided in a housing mounted on a surgical screw, or in a hollow part of the screw in lieu of the housing.”)

Regarding Claims 2-5, Revie further discloses (Claim 2) the surgical navigation system of claim 1, wherein the processing unit (computer 36) is configured to calculate the position and the orientation of the electromagnetic sensor (28, 30) based on frequencies orthogonal to each other in the magnetic flux interlinked with the coil (Paras. [0214-0215]; position sensor 70 in implantable marker 30 typically comprise three sensor coils 72, having mutually orthogonal axes, where induced currents comprise components at specific frequencies); (Claim 3) the surgical navigation system of claim 2, wherein the processing unit (computer 36) is configured to calculate the magnetic flux based on an induced electromotive force generated in the coil in response to the electromagnetic wave passing through the coil (Para. [0225]; sensor coils 72, used in the determination of magnetic flux, have induced voltages flowing therethrough); (Claim 4) the surgical navigation system of claim 1, wherein the processing unit (processing circuitry 78) is integrated with the electromagnetic sensor (position sensor 70) to be installed together in the PSI (Fig. 11A, Para. [0223], wireless position sensor 70 is contained in screw housing to provide the implantable marker 30; Sensor 70 comprises three sets of coils: sensor coils 72, power coils 74, and a communication coil 76 coupled to electronic processing circuitry 78, mounted on a flexible printed circuit board (PCB)); (Claim 5) the surgical navigation system of claim 1, wherein the electromagnetic sensor (position sensor 70) further comprises: an induced electromotive force detection unit (circuitry 78) configured to detect an induced electromotive force generated in the coil (Para. [0225], circuitry 78 senses signal voltages induced to develop across sensor coils 72 by field generator coils 32, and generates output signals in response); and an analog-to-digital conversion unit configured to convert the induced electromotive force from an analog form to a digital form (Para. [0225], power coils 74 receives RF signals, in analog or digital form, from external driving antenna; signals are recitified, i.e., AC current converted to DC current, to power circuitry 78). In this embodiment, an AC/DC conversion unit it inherent, and thus reads on the claim limitation.


Regarding Claims 7-8, Revie further discloses (Claim 7) the surgical navigation system of claim 6, wherein the processing unit (computer 36) is configured to calculate the position and the orientation of each of the plurality of electromagnetic sensors based on frequencies orthogonal to each other in the magnetic flux interlinked with each of the coils (Paras. [0214-0215]; position sensor 70 in implantable marker 30 typically comprise three sensor coils 72, having mutually orthogonal axes, where induced currents comprise components at specific frequencies); and (Claim 8) the surgical navigation system of claim 7, wherein the processing unit (processing circuitry 78; computer 36) is configured to calculate the magnetic flux interlinked with each of the coils based on an induced electromotive force generated in each of the coils in response to the electromagnetic wave passing through each of the coils (Paras. [0217, 0225], circuitry 78 senses signal voltages induced to develop across sensor coils 72 by field generator coils 32, and generates output signals in response; sensor coil 72 used to determine magnetic flux, position, and orientation of sensor 70).

Regarding claims 10-11, 14-15, and 19 Revie teaches the surgical navigation system of claims 1 and 6, wherein the PSI is configured to conformally engage with the affected body part (Para [0207], “The surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24”; (Para [0029], “The body parts can be bones. The bones can be selected from the group comprising: a femur; a part of a femur; a femoral head; a pelvis; a part of a pelvis; an acetabulum of a pelvis”)

Regarding claims 12, 16, and 20, Revie teaches the surgical navigation system of claim 11, 15, 19, wherein the skeletal joint is an acetabulum (Para [0029], “The body parts can be bones. The bones can be selected from the group comprising: a femur; a part of a femur; a femoral head; a pelvis; a part of a pelvis; an acetabulum of a pelvis”)

Regarding claims 13 and 17, Revie teaches the surgical navigation system of claims 1 and 6, wherein the PSI is configured to be engaged with the affected body part of the patient to determine an absolute position of the affected body part to set an axis of a surgical instrument to be engaged with the affected body part Abstract, “The method comprises determining the position of at least a first marker being wirelessly tracked by a wireless magnetic tracking system, registering the position of the body part of the subject with an image of the body part of the subject”), wherein the PSI is configured to be removed prior to engagement of the surgical instrument with the affected body part (Para [0275], “The user can then determine whether there are any further implantable markers to be removed at step 324, and if so, the further implantable markers can be removed using the same method, as indicated by line 326”; (Para [0285], “The bone markers can be removed in the operating room.”)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being obvious over US 20080269596 A1 to Revie, et al; hereinafter "Revie", in view of US-20020065455-A1 to Ben-Haim, et al., hereinafter "Ben-Haim". 

Regarding Claim 9, Revie discloses the surgical navigation system of claim 6 as described above, but fails to disclose a plurality of electromagnetic sensors spaced apart from each other at a set angular interval with respect to the PSI and are installed in different planes.
Ben-Haim teaches from a similar field of endeavor with regard to a locating system for determining the location and orientation of an invasive medical instrument, for example a catheter or endoscope, relative to a reference frame (Abstract).  Ben-Haim teaches wherein the plurality of electromagnetic sensors (sensors 30, 32, and 34) are spaced apart from each other at a set angular interval with respect to the PSI (catheter 10) and are installed in different planes (Figs. 2, 3, and 14).
Upon reading Ben-Haim, one skilled in the art would understand that the number and placement of sensing coils within the PSI is critical in determining the six position and orientation coordinates of the distal end of the catheter (Para. [0111]). Therefore, it would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Revie to orthogonally place sensors on different planes within the PSI.  Doing so would have the predictable result of determining location and orientation coordinates with improved accuracy and reliability of the position measurement (Para. [0111]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793